Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00373-CV

                       FREER VOLUNTEER FIRE DEPARTMENT,
                                   Appellant

                                               v.

                 April WALLACE, Individually and as Next Friend of G.W.,
                                      Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-13-208
                         Honorable Ana Lisa Garza, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the underlying cause is DISMISSED for lack of jurisdiction. It is ORDERED
that appellant, Freer Volunteer Fire Department, recover its costs of this appeal from appellee,
April Wallace, individually and as next friend of Gabriella Wallace.

       SIGNED October 5, 2016.


                                                _____________________________
                                                Sandee Bryan Marion, Chief Justice